Citation Nr: 1144881	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The appellant had active service from May 9, 1966 to June 13, 1966.

This matter initially came to Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the RO.

In January 2006, the Board remanded the case for additional development of the record.  After the case was returned, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  

In March 2009, the Board denied the appellant's claim of service connection.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an April 2011 Memorandum Decision that vacated the March 2009 decision and remanded the matter for readjudication.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In its April 2011 Memorandum Decision, the Court vacated the March 2009 decision on the basis of a perceived failure to provide "adequate" reasons or bases to explain why one VA medical opinion was favored over another.  

Specifically, the Veteran asserts that the Board failed to provide an adequate statement of reasons or bases for its finding that an October 2008 VA opinion was more probative than a July 2007 opinion and that the Board failed to properly apply the benefit of the doubt doctrine.

In addition, the Court found that both medical opinions were based on a full review of the claims folder and that the rationale for finding the October 2008 VA examination more probative did not enable the claimant to understand the precise basis for denial.  See Gilbert, 1 Vet.App. at 57.  The appellant concluded that the evidence needed to be reweighed.

The Court also noted that service records that might corroborate the appellant's story or the 2007 medical opinion might have been destroyed and that, in such cases, there is a heightened duty to explain findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

Thus, in light of the appellant's current lay assertions of being the victim of a personal assault while on active duty, he should be afforded an opportunity to provide other evidence to support these statements.    

In addition, in order to obtain as complete as possible record for review, the RO should attempt to obtain any outstanding clinical records referable to treatment rendered the appellant for the claimed innocently acquired psychiatric disorder following service.  

First, in statement submitted in November 2002, the appellant reported going to VA for help after he got home from service.  From the record, it does not appear that any VA treatment records have been obtained for the period immediately following service.     

Next, the RO should attempt to obtain other records from the Augusta State Hospital to include for a period of inpatient care from May 14 to 16, 1969 when he was discharged with a diagnosis of episodic excessive drinking (dyssocial behavior).    

In particular, the RO should attempt to copies of the clinical records from D.R.H., PhD, who based on treating the appellant from 1992 to 1994, reported a primary diagnosis of "anti-social personality disorder of which his depression and anxiety [were] symptomatic."

The Board notes that the law does not require VA to accept as credible a favorable opinion; nevertheless, it cannot be arbitrarily rejected.  See Allday v. Brown, 7 Vet.App. 517, 527 (1995) (requiring that the Board provide an adequate statement of reasons and bases that, among other things, provides reasons for its rejection of any material evidence favorable to the claimant).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the appellant in order to afford him an opportunity to submit evidence to support his lay assertions that he was the victim of a personal assault during his brief period of active service.      

The appellant also should be notified that he may submit medical evidence and treatment records to support his claim.  

2.  The RO then should take all indicated action to obtain copies of any outstanding medical records from VA and non-VA health care providers referable to treatment received by the appellant for the claimed psychiatric condition after service.  This should include from VA in Togus, the Augusta State Hospital, and D.R.H., PhD.  If additional records are not obtainable, this should be noted in the file.  

3.  After completing all indicated development, the RO should readjudicate the appellant's claim in light of all evidence and governing legal authority and precedent.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


